  AO I 06 (Rev. 04/10) Application for a Search Warrant



                                         UNITED STATES DISTRICT COURT
                                                                       for the
                                                          Eastern District of Tennessee

                  In the Matter of the Search of                         )
           (Briefly describe the property to be searched                 )
                         or identify the person by name and address)
                                                                         )        Case No. 1 :20-mj-   JO
 THE CELLULAR TELEPHONE ASSIGNED CALL NUMBER                             )
423-803-8381 WITH INTERNATIONAL MOBILE SUBSCRIBER                        )       FILED UNDER SEAL
IDENTITY 310260351651172 (Target Cell Phone 4)                           )

                                               APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and give its location):

   See Attachment A.

 located in the               Eastern              District of           Tennessee              , there is now concealed (identify the
                                                                 - - - - - - -- - - - -
 person or describe the property to be seized):
   See Attachment B


           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                   ii evidence of a crime;
                   0 contraband, fruits of crime, or other items illegally possessed;
                   0 prope1iy designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
             Code Section                                                         Offense Description
         21 U.S.C. § 841/846                        Conspiracy to Distribute and Possession with Intent to Distribute Controlled
                                                    Substances

           The ~_pplication is based on these facts:
         See affidavit in support of search warrant. To ensure technical compliance with 18 U.S.C. §§ 3121-3127, the
         warrant will also function as a pen register order. I thus certify that the information likely to be obtained is relevant
         to an ongoing criminal investigation conducted by DEA. See 18 U.S.C. §§ 3122(b), 3123(b).
           ii  Continued on the attached sheet.


                                                                                 n                 •;/4::____
           ~ Delayed notice of __Jill_ days (give exact ending date if more than 30 days: 04/20/2020 ) is requested
                  under 18 U.S.C. § 3103a, the basis of which is set forth


                                                                                              Applicant's signature

                                                                                 Kevin T. Brown, Special Assistant US Attorney
                                                                                              Printed name and title

 Sworn to before me and signed in my presence.

          ,-:--
 Date:     /~,,.,,.,.)'    Z I 2- W
                    7          '
City and state: Chattanooga, Tennessee
                                                                                              Printed name and title

           Case 1:20-mj-00010-CHS Document 8 Filed 01/21/20 Page 1 of 4 PageID #: 10
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE

IN THE MATTER OF THE SEARCH OF
THE CELLULAR TELEPHONE ASSIGNED
CALL NUMBER 423-544-5873 WITH
INTERNATIONAL MOBILE SUBSCRIBER
                                       Case No. 1:20-mj-              CD
IDENTITY 312530211100151 AND
                                       Filed Under Seal
ELECTRONIC SERIAL NUMBER
356272104489658 (Target Cell Phone# 4)




                                    ATTACHMENT A


                                 Property to Be Searched


  1. The cellular telephones assigned call number 423-803-8381 with International Mobile

     Subscriber Identity 3102603 51651172 with listed subscriber as Seth MILLER utilized by

     Curtis MORGAN ("Target Cell Phone #4"), whose service provider is T-Mobile, a

     wireless telephone service provider headquartered at 4 Sylvan Way, Parsippany, New

     Jersey 07054.


 2. Records and information associated with the Target Cell Phone #4 that are within the

    possession, custody, or control of T-Mobile: including information about the location of

    the cellular telephones if they are subsequently assigned a different call number.




                                        Page 1 of 1
Case 1:20-mj-00010-CHS Document 8 Filed 01/21/20 Page 2 of 4 PageID #: 11
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE

  IN THE MATTER OF THE SEARCH OF
  THE CELLULAR TELEPHONE ASSIGNED
  CALL NUMBER 423-544-5873 WITH
  INTERNATIONAL MOBILE SUBSCRIBER
                                         Case No. 1:20-mj-                tD
  IDENTITY 312530211100151 AND
                                         Filed Under Seal
  ELECTRONIC SERIAL NUMBER
  356272104489658 (Target Cell Phone# 4)




                                        ATTACHMENT B


                                  Particular Things to be Seized


    I.      Information to be Disclosed by the Provider

         All inf01mation about the location of the Target Cell Phone #4 described in Attachment

A for a period of thirty days, during all times of day and night. "Inf01mation about the location of

the Target Cell Phone #4" includes all available E-911 Phase II data, GPS data, latitude-longitude

data, and other precise location infonnation, as well as all data about which "cell towers" (i.e.,

antenna towers covering specific geographic areas) and "sectors" (i.e., faces of the towers)

received a radio signal from the cellular telephones described in Attachment A

         To the extent that the information described in the previous paragraph (hereinafter,

"Location Infonnation") is within the possession, custody, or control of T-Mobile. T-Mobile is

required to disclose the Location Infonnation to the government. In addition, T-Mobile must

furnish the government all information, facilities, and technical assistance necessary to accomplish

the collection of the Location Information unobtrusively and with a minimum of interference with

T-Mobile's services, including by initiating a signal to detennine the location of the Target Cell

Phone #4 on T-Mobile's network or with such other reference points as may be reasonably

                                Page 1 of2
   Case 1:20-mj-00010-CHS Document 8 Filed 01/21/20 Page 3 of 4 PageID #: 12
available, and at such intervals and times directed by the government. The government shall

compensate T-Mobile for reasonable expenses incmred in furnishing such facilities or assistance.

          This warrant does not authorize the seizme of any tangible property. In approving this

warrant, the Co~i finds reasonable necessity for the seizme of the Location Infonnation. See 18

U.S.C. § 3103a(b)(2).

    II.       Information to Be Seized by the Government

IF LOCATION INFORMATION IS EVIDENCE OF A CRIME:

          All info1mation described above in Section I that constitutes evidence of violations of Title

21, United States Code, Sections 841(a)(l), 846, and 843(b) involving Curtis MORGAN or

unidentified subject(s).

          Law enforcement personnel (who may include, in addition to law enforcement officers and

agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things particularly

described in this Warrant.




                               Page 2 of2
  Case 1:20-mj-00010-CHS Document 8 Filed 01/21/20 Page 4 of 4 PageID #: 13
